Citation Nr: 0729549	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver condition, 
to include as secondary to the service-connected hepatitis C 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the service-
connected hepatitis C disability.  

3.  Entitlement to an initial disability rating greater than 
20 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1980 
to September 1983.    
Subsequently, the veteran also had Army Reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran submitted additional evidence in July 2006, 
consisting mostly of VA treatment records and some private 
medical evidence as well.  Subsequently, a waiver of RO 
consideration signed by the veteran's representative was 
submitted in September 2007.  Since a waiver of RO 
consideration has been associated with the additional medical 
evidence submitted by the veteran, the Board accepts this 
evidence for inclusion in the record and consideration by the 
Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2006).


FINDINGS OF FACT

1.  The symptomatology of the veteran's current liver disease 
is duplicative or overlapping of the symptomatology of the 
veteran's service-connected hepatitis C.  

2.  There is no evidence of a liver condition in service, no 
evidence of cirrhosis of the liver or any other liver 
condition within a year of service or for many years 
thereafter, and no evidence of a link between current liver 
disease and the veteran's active service. 

3.  Competent evidence of record shows that the veteran's 
acquired psychiatric disorder is the direct result of his 
service-connected hepatitis C.  

4.  The veteran's hepatitis C is manifested by chronic 
fatigue, malaise, upset stomach, intermittent weight loss 
during periods of hepatitis C injection therapy, right upper 
quadrant pain, hepatomegaly, and arthralgias; however, the 
evidence does not demonstrate "substantial weight loss," 
malnutrition, or chronic nausea or vomiting.  


CONCLUSIONS OF LAW

1.  Service connection for a liver condition, to include as 
secondary to the service-connected hepatitis C disability is 
not established.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14, 
4.114 (2006); Esteban v. Brown, 6 Vet. App. 259 (1994)

2.  Service connection for an acquired psychiatric disorder 
as secondary to the service-connected hepatitis C disability 
is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).

3.  The criteria for an initial disability rating of 40 
percent, but no greater, for hepatitis C have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.112, 4.114, Diagnostic 
Code 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cirrhosis of the liver and psychoses).

In addition, a disability can also be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, secondary 
service connection may also be established by any increase in 
severity (i.e., aggravation) of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b), effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  A claim for secondary service connection requires 
medical evidence that connects the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The veteran claims he has a separate liver condition that is 
the either the direct result of his hepatitis C or at least 
aggravated by his hepatitis C.  The RO also considered direct 
service connection to service.  The Board will address both 
theories of service connection in this appeal.  

The veteran supports his contention of secondary service 
connection with a short statement submitted by a VA physician 
("L.L.," M.D.), in February 2003.  In this statement, Dr. 
L.L. states that the veteran "has a liver condition from 
hepatitis C" and experiences chronic fatigue, weight loss, 
and arthralgia.  The Board notes that VA and private records 
do show chronic liver disease and possibly cirrhosis.  See VA 
hepatitis clinic note dated April 2006 indicating cirrhosis, 
but see also VA liver sonogram dated June 2004 that is silent 
for clinical evidence of cirrhosis.  

In any event, there is no evidence of distinct symptomatology 
that would permit a separate rating for any of these 
conditions.  Significantly, the chronic fatigue, weight loss, 
and arthralgia discussed by Dr. L.L. are listed as signs and 
symptoms of an evaluation for hepatitis C under Diagnostic 
Code 7354, for which the veteran is already service-connected 
for.  See 38 C.F.R. § 4.114.    

The Board emphasizes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  
    
In this case, VA and private treatment records from 2002 to 
2006 reveal symptoms of chronic fatigue, malaise, upset 
stomach, intermittent weight loss, right upper quadrant pain, 
hepatomegaly, and arthralgias due to the veteran's service 
connected hepatitis C.  However, there is no indication that 
chronic liver disease associated with his hepatitis C causes 
any distinct symptomatology.  All the documented signs and 
symptoms of liver disease in the medical evidence of record 
are duplicative or overlapping, and are already encompassed 
within Diagnostic Code 7354 for hepatitis C.  

Significantly, the Board also observes that Diagnostic Code 
7345 for chronic liver disease duplicates the criteria listed 
under Diagnostic Code 7354 for hepatitis C.  Compare 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2006) with 38 C.F.R. 
§ 4.114,  Diagnostic Code 7354 (2006).  Further, Note (1) to 
Diagnostic Code 7354 for hepatitis C specifically advises 
that when evaluating sequelae of hepatitis C, do not use the 
same signs and symptoms as those for hepatitis C.  

Accordingly, as evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided, secondary service connection 
for a separate liver condition is not warranted.  Simply 
stated, the veteran is currently service connected for the 
symptoms cited by Dr. L.L.  

Furthermore, as to direct service connection, the Board finds 
no evidence of liver disease during service.  38 C.F.R. § 
3.303.  In fact, there is no evidence of liver disease or 
possible cirrhosis until many years after service, such that 
there is no basis to presume in-service occurrence of liver 
cirrhosis within one year of service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Finally, there is simply no competent evidence of a nexus 
between any separate liver condition and the veteran's period 
of service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 
1375.   

Accordingly, the preponderance of the evidence is against the 
veteran's liver condition claim on a direct or secondary 
basis.  38 U.S.C.A. § 5107(b). 

The Board now turns to the issue of service connection for an 
acquired psychiatric disorder.  As to direct service 
connection, there is no evidence in the claims folder that 
suggests that an acquired psychiatric disorder began or was 
in any way related to the veteran's military service in the 
early 1980s.  Service medical records (SMRs) and post-service 
records are negative for treatment of an acquired psychiatric 
disorder until 20 years after discharge from service, 
providing evidence against this claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

However, as to secondary service connection, in February 
2003, a VA social worker, who is also a physician assistant, 
opined that the veteran currently has major depression and 
anxiety that is "directly related" to his diagnosis and 
treatment of hepatitis C.  In addition, in April 2006, a 
private physician who treats the veteran, "D.M.," M.D., 
asserted that anxiety and moderately severe depression were 
side effects of the veteran's liver disease (the service 
connected disorder).  

These opinions are uncontroverted, and are supported by VA 
and private treatment records dated from 2003 to 2006, which 
reveal the onset of treatment for major depression and an 
anxiety disorder due to the veteran's difficulty coping with 
fatigue and other symptoms of his hepatitis C.  Therefore, 
the Board finds there is competent medical evidence of record 
that demonstrates a secondary relationship between the 
veteran's current acquired psychiatric disorder and his 
service-connected hepatitis C disability.  Velez 11 Vet. App. 
at 158.    

In light of the above, resolving any doubt in the veteran's 
favor, the Board concludes the preponderance of the evidence 
supports secondary service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  The Board 
emphasizes that it is granting secondary service connection 
for the veteran's acquired psychiatric disorder on the basis 
that is the direct result of his service-connected hepatitis 
B, as opposed to aggravation.  The appeal is granted as to 
that issue.  The nature and extent of this disorder is not at 
issue before the Board at this time. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hepatitis C disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 7354.  38 
C.F.R. § 4.114.  The veteran has appealed the January 2003 
rating decision that granted service connection at 20 
percent, effective June 19, 2002, the date of receipt of the 
original claim for service connection.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The rating criteria for liver disabilities were amended, 
effective July 2, 2001.  See 66 Fed. Reg. 29,486 (May 31, 
2001) (codified at 38 C.F.R. pt. 4).  The veteran's original 
claim for service connection for hepatitis C was received in 
June 2002, subsequent to the amendments.  Hence, only the 
current regulations are applicable.

Under Diagnostic Code 7354, a 20 percent rating is assigned 
for hepatitis C if there is daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

The next higher evaluation of 40 percent is assigned for 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  38 C.F.R.  
§ 4.114, Diagnostic Code 7345 (2006).   

A higher 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly. Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  See Id. 

Note (2) under Diagnostic Code 7345 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  Further, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112 (2006).

Upon review of the evidence, a higher 40 percent rating is in 
order.  Specifically, VA and private treatment records from 
2002 to 2006 reveal symptoms of chronic fatigue, malaise, 
upset stomach, intermittent weight loss during periods of 
hepatitis C injection therapy, right upper quadrant pain, 
hepatomegaly, and arthralgias due to the veteran's service 
connected hepatitis C.  In 2002 and early 2003, VA treatment 
records show that the veteran underwent ribavirin and Pegasys 
therapy for several months, but without successful response 
to the treatment.  VA treatment records show that he lost 
close to 10 pounds during this treatment, but regained the 
weight after he discontinued the treatment.  A VA nurse note 
dated February 2003 indicates the veteran was ordered to rest 
during the hepatitis C treatment, providing evidence in 
support of incapacitating episodes.   

Further, an April 2006 private letter from Dr. D.M. indicates 
that the veteran will experience "extreme fatigue" as he 
restarts Infergen therapy of hepatitis C.  VA treatment 
records also reflect the veteran's employment difficulties, 
especially during periods of treatment for the disorder, and 
his chronic fatigue, even when remaining at home.  A June 
2004 VA sonogram reveals hepatomegaly (enlarged liver), 
indicative of a higher rating.  Finally, a VA treatment note 
dated April 2006 describes the "advanced nature" of the 
veteran's hepatitis.  

Consequently, although the evidence does not demonstrate all 
of the criteria for the 40 percent rating, the Board finds 
that the overall disability picture more closely approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  

The evidence of record does not warrant a disability rating 
greater than 40 percent for hepatitis C.  In this regard, 
there is no evidence of "substantial weight loss" or 
malnutrition.  In fact, a VA treatment record dated April 
2006 documents that the veteran weighed 183 pounds, which 
reveals an increase in weight since 2002.  Further, although 
some stomach discomfort is noted throughout the appeal 
period, there is no evidence of chronic nausea or vomiting.  
In fact, in March 2006, he denied nausea and vomiting to 
"A.M.," M.D.  Most significantly, although Dr. A.M. went on 
to state that the veteran should not work in a job with 
duties such as heavy lifting or similar exertion due to his 
history of chronic fatigue related to hepatitis C, he would 
still be able to work in a position with a "desk job."        
 
The Board acknowledges that in April 2006 Dr. D.M. stated in 
a short letter that the veteran should be considered 
"temporarily disabled from work" partly due to his extreme 
fatigue from hepatitis C during Infergen therapy, but also 
due to his psychiatric issues.  The Board finds that this 
letter is not reflective of the overall disability picture 
that more closely approximates the criteria for a rating of 
40 percent for hepatitis C.  38 C.F.R. § 4.7.  Simply stated, 
this statement is outweighed by other evidence of record, 
especially the more thorough and detailed March 2006 letter 
from Dr. A.M., who provided a less severe assessment of the 
veteran's hepatitis C disability.  Overall, the Board finds 
that VA and private records provide evidence against a rating 
beyond 40 percent for hepatitis C.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports a 40 percent disability rating, but 
greater, for the veteran's hepatitis C disability.  38 C.F.R. 
§ 4.3.  The 40 percent rating should be effective throughout 
the entire appeal period.  Fenderson, 12 Vet. App. at 126.      

With regard to extra-schedular consideration, it is 
undisputed that the veteran's service-connected hepatitis C 
and psychiatric disorder interfere with his ability to work.  
However, the evidence does not show that either disorder 
presents such an exceptional or unusual disability picture 
with marked interference with employment or frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The standard for extra-schedular evaluation is quite high.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in October 
2002, the RO advised the veteran of the evidence needed to 
substantiate his service connection and secondary service 
connection claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required initially by the VCAA for the first three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Quartuccio, 
supra.

The Board also notes that part of this appeal stems from an 
initial rating assignment for the hepatitis C issue.  In this 
regard, the Court has held that an appellant's filing of a 
notice of disagreement regarding an initial disability 
rating, such as the case here, does not trigger additional 
section 5103(a) notice.  Indeed, the Court has determined 
that to hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess v. Nicholson, 19 
Vet. App. 473, 491, 493, 500-501 (2006).  In this case, in 
the rating decision on appeal, the veteran's original service 
connection claim for hepatitis C was granted, and a 
disability rating and effective date assigned.  Thus, VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged as 
to this issue.  Dingess at 490.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With regard to additional 1st element notice, there is no 
letter from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess, 19 Vet. App. at 486.    

In addition, the Board observes that the RO correctly issued 
the initial October 2002 VCAA notice letter prior to the 
January 2003 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the claims. Id at 120-21. 

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  
 
Thus, in this case, there is a presumption of prejudice due 
to content errors in failing to provide additional 1st 
element VCAA Dingess notice and 4th element VCAA notice.  
However, the Board finds that prejudice has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) in this case, based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, the 
veteran reasonably understands from the notices provided what 
was needed.  

Specifically, the veteran submitted personal statements, 
additional VA treatment records, and private medical 
evidence.  He did not indicate that any additional private or 
VA medical evidence remains outstanding.  In addition, the 
actual October 2002 VCAA notice provided by the VA is clear 
and pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Further, with regard to the fourth element of 
VCAA notice, the VCAA letter dated in October 2002 advised 
the veteran that the VA would secure "any additional 
information or evidence."  Thus, the veteran was aware that 
additional evidence was required to substantiate his claims.  
Overall, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims.        

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and a VA medical 
examination for the hepatitis C claim.    Neither the veteran 
nor his representative has stated that any additional 
evidence remains outstanding.  

With regard to the claim for a liver condition aside from 
hepatitis C, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Simply stated, the 
standards of McLendon are not met in this case as there is no 
evidence of distinct symptomatology that would permit a 
separate rating for a liver condition.  

Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a liver condition, to include as 
secondary to the service-connected hepatitis C disability is 
denied.   

Service connection for an acquired psychiatric disorder as a 
direct result of service-connected hepatitis C disability is 
granted.

An initial disability rating of 40 percent for an acquired 
psychiatric disorder on a secondary basis is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


